Opinion issued July 7, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00494-CV
                            ———————————
                       IN RE MAROPCO, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, MarOpCo, Inc., has filed a petition for a writ of mandamus

challenging a discovery order signed by the trial court on June 17, 2016.1

      We deny the petition, and dismiss as moot all pending motions.



1
      The underlying case is Preston Marshall, Individually and Rusk Capital
      Management, L.L.C. v. MarOpCo, Inc., E. Pierce Marshall, Jr., Edwin K. Hunter,
      and Hunter, Hunter & Sonnier, LLC, Cause No. 2015-35950, in the 11th District
      Court of Harris County, Texas, the Honorable Mike D. Miller, presiding.
                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2